     Case 2:18-cv-02817-JAM-DB Document 16 Filed 07/23/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ROBERT A. GIBBS,                                   No. 2:18-cv-2817 JAM DB P
12                          Plaintiff,
13              v.                                          ORDER AND
14       J. WEBB, et al.,                                   FINDINGS AND RECOMMENDATIONS
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. Plaintiff’s first amended complaint was recently screened and found

19   to state the following claims: (1) Monell1 claims against Shasta County and California Forensic

20   Medical Group, (2) a First Amendment retaliation claim against Deputy J. Webb, Sergeant C. Reed,

21   Sergeant B. Rodgers, and Captain Dave Kent; (3) a First Amendment right to petition claim against

22   Deputy Webb, Sergeant Reed, and Sergeant Rodgers; (4) a Fourteenth Amendment excessive force

23   claim against Deputy Webb; and (5) a Fourteenth Amendment failure to protect claim against

24   Deputy Barnhart. None of the other claims were cognizable as plead. Plaintiff was then directed to

25   file a notice as to whether he wished to proceed with the first amended complaint as screened, to

26
27

28   1
         Monell v. Dep’t of Soc. Servs. of City of New York,
                                                        1    436 U.S. 658 (1978).
      Case 2:18-cv-02817-JAM-DB Document 16 Filed 07/23/20 Page 2 of 4

 1   file a second amended complaint, or to dismiss this action. Plaintiff has now filed a notice of his

 2   intent to proceed on the first amended complaint as screened.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. In accordance with the Court’s May 5, 2020, Screening Order (ECF No. 14), service is

 5   appropriate for defendants Shasta County, California Forensic Medical Group, Captain Dave

 6   Kent, Deputy J. Webb, Deputy C. Barnhart, Sergeant C. Reed, and Sergeant B. Rodgers.

 7          2. The Clerk of the Court shall send plaintiff 7 USM-285 forms, one summons, an

 8   instruction sheet and a copy of the first amended complaint filed August 7, 2019. Within thirty

 9   days from the date of this order, plaintiff shall complete the attached Notice of Submission of

10   Documents and submit the following documents to the court:

11                  a. The completed Notice of Submission of Documents;

12                  b. One completed summons;

13                  c. One completed USM-285 form for each defendant listed in number 3 above;

14                      and

15                  d. 8 copies of the endorsed first amended complaint filed August 7, 2019.

16          3. Plaintiff need not attempt service on defendants and need not request waiver of

17   service. Upon receipt of the above-described documents, the court will direct the United States

18   Marshal to serve the above-named defendants pursuant to Federal Rule of Civil Procedure 4

19   without payment of costs.

20          IT IS FURTHER RECOMMENDED that plaintiff’s remaining claims for relief be
21   dismissed without leave to amend.

22          These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
27   ////

28   ////
                                                       2
      Case 2:18-cv-02817-JAM-DB Document 16 Filed 07/23/20 Page 3 of 4

 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 2   (9th Cir. 1991).

 3   Dated: July 22, 2020

 4

 5

 6

 7

 8
     /DLB7;
 9   DB/Inbox/Routine/gibb2817.serv+f&r

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
     Case 2:18-cv-02817-JAM-DB Document 16 Filed 07/23/20 Page 4 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ROBERT A. GIBBS,                                No. 2:18-cv-2817 JAM DB P
12                      Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   J. WEBB, et al.,
15                      Defendants.
16

17         Plaintiff submits the following documents in compliance with the court's order filed
18   _____________________:
19         ____           completed summons form
20         ____           completed USM-285 forms
21         ____           copies of the ___________________
                                              Complaint
22

23   DATED:
24
                                                         ________________________________
25                                                       Plaintiff
26
27

28
                                                     4
